Exhibit 10.1
 
COMMON SHARES PURCHASE AGREEMENT
 
THIS COMMON SHARES PURCHASE AGREEMENT (this “Agreement”), dated as of December
12, 2013, by and among LNB Bancorp, Inc., an Ohio corporation (the “Company”),
and those Persons (as defined below) identified on Schedule 1 hereto (each
individually, an “Investor” and collectively, the “Investors”).
 
BACKGROUND
 
A.         The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and/or
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
B.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of common shares, par value $1.00 per share, of
the Company (the “Common Shares”), set forth opposite such Investor’s name on
Schedule 1 to this Agreement, as applicable (which aggregate amount for all
Investors together shall be set forth on Schedule 1 hereto and shall
collectively be referred to herein as the “Shares”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
 
“Advisor” has the meaning set forth in Section 3.1(g).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Claims” has the meaning set forth in Section 5.6(a).
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Investors’ obligations to pay the Purchase Price
and (ii) the Company’s obligations to deliver the Shares have been satisfied or
waived.
 
 
 

--------------------------------------------------------------------------------

 
 
“Disclosure Materials” has the meaning set forth in Section 3.1(e).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
“Registration Statement” has the meaning set forth in Section 5.1(a).
 
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC Documents” has the meaning set forth in Section 3.1(e).
 
“SEC Reports” has the meaning set forth in Section 3.1(e).
 
“Trading Day” means a day on which the Common Shares are traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Shares are quoted for trading on the date in question: whichever of, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
New York Stock Exchange or the NYSE MKT, or any other recognized exchange or
automated quotation system.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Agreement to Sell and Purchase. Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Company shall issue
and sell to each Investor, and each Investor shall, severally and not jointly,
purchase from the Company, the number of Common Shares set forth opposite such
Investor’s name on Schedule 1 to this Agreement for an aggregate purchase price
set forth opposite such Investor’s name on Schedule 1.  The purchase price per
share shall be $9.9087; provided, however, that with respect to any Investor who
is an officer or director of the Company, the purchase price per share shall not
be less than the last closing bid price of the Common Shares on the Trading
Market prior to entering into the Agreement (the “Purchase Price”).
 
2.2           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to issue and sell to the
Investors, and each Investor agrees to purchase, severally and not jointly, the
number of Shares set forth opposite such Investor’s name on Schedule 1, dated as
of the Closing Date. Each Investor shall deliver to the Company via wire
transfer to the account as specified in writing by the Company immediately
available funds equal to his or its Purchase Price set forth on Schedule 1 and
the Company shall deliver to each Investor his or its respective Shares as
determined pursuant to Section 2.3(a) and any other items issuable at the
Closing pursuant to Section 2.3.  Upon satisfaction of the conditions set forth
in Sections 2.3 and 2.4, the Closing shall occur at such location as the parties
shall mutually agree.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           Closing Deliveries.
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
 
(i)           (A) if physical certificates are required by the Investor, one or
more stock certificates or (B) if physical certificates are not required by the
Investor, evidence of a book-entry record, in each including the restrictive
legends provided in Section 4.1(b) hereof and evidencing such number of Common
Shares set forth opposite such Investor’s name on Schedule 1 to this Agreement,
registered in the name of such Investor; and
 
(ii)          such other documents relating to the transactions contemplated by
the Transaction Documents as such Investor or its counsel may reasonably
request.
 
(b)           At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:
 
(i)           such Investor’s Purchase Price by wire transfer to an account
designated in writing to such Investor by the Company; and
 
(ii)          such other documents relating to the transactions contemplated by
the Transaction Documents as the Company or its counsel may reasonably request.
 
2.4           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Investors contained herein;
 
(ii)          all obligations, covenants and agreements of the Investors
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)         the delivery by the Investors of the items set forth in Section
2.3(b) of this Agreement.
 
(b)           The respective obligations of the Investors hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)         the delivery by the Company of the items set forth in Section
2.3(a) of this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date) to the Investors as follows:
 
(a)           Incorporation. The Company has been duly incorporated and is
validly existing as a corporation in good standing in the State of Ohio, and has
the corporate authority and power to (i) enter into this Agreement and effect
the transactions contemplated hereby and (ii) own its properties and to carry on
its business as now being conducted.
 
(b)           Authorization; Enforcement. The Transaction Documents have been
duly authorized, executed and delivered by the Company, and constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except (i) as such enforceability may be
limited by (A) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and (B) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (ii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(c)           No Conflicts. The execution and delivery by the Company of, and
the performance by the Company of its obligations under, the Transaction
Documents will not contravene any (i) provision of applicable law, (ii) the
charter or code of regulations of the Company, (iii) any agreement or other
instrument binding upon the Company or any of its subsidiaries, (iv) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any of its subsidiaries or (v) applicable rules
and regulations of the Trading Market, and no consent, approval, authorization
or order of, or qualification with, any governmental body or agency is required
for the performance by the Company of its obligations under this agreement other
than those consents, approvals, authorizations, orders or qualifications which
have been or will be obtained.
 
(d)           The Shares. The issuance of the Shares by the Company pursuant to
the Transaction Documents has been duly authorized and the Shares, upon issuance
in accordance with the terms of the Transaction Documents, will be validly
issued, fully paid and non-assessable.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof. Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and, together with this Agreement, the “Disclosure Materials”. The
SEC Reports filed by the Company with the SEC, from the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K to
the date of this Agreement (the “SEC Documents”), as of their respective dates,
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Documents, and none of such SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the audited financial
statements and unaudited interim financial statements of the Company included in
the SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim financial statements, to the extent they may
exclude footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited interim financial statements, to normal
year-end audit adjustments which will not be material, either individually or in
the aggregate).
 
(f)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the most recent balance sheet included in the Company’s
unaudited interim financial statements contained in the Company’s most recent
Quarterly Report on Form 10-Q, except as disclosed in the SEC Documents filed
subsequent to such Form 10-Q, there has been no material adverse change and no
material adverse development in the business affairs, condition (financial or
otherwise) or business prospects of the Company and its subsidiaries considered
as one enterprise. Since the date of the most recent balance sheet included in
the Company’s unaudited interim financial statements contained in the Company’s
most recent Quarterly Report on Form 10-Q, except as disclosed in the SEC
Documents filed subsequent to such Form 10-Q, neither the Company nor any of its
subsidiaries has (i) declared or paid any dividends other than regular quarterly
dividends on the Company’s securities, (ii) sold any assets outside of the
ordinary course of business or (iii) made any material capital expenditures
(either individually or in the aggregate). Neither the Company nor any of its
subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           No General Solicitation; Financial Advisor’s Fees. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commission (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Shares pursuant to this Agreement. The
Company acknowledges that it has engaged Sandler O’Neill & Partners, L.P. as its
financial advisor (the “Advisor”) in connection with the sale of the Shares.
Other than the Advisor, the Company has not engaged any financial advisor,
placement agent or other agent in connection with the sale of the Shares.
 
(h)           Private Placement. Neither the Company nor any of its Affiliates
nor any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Shares as contemplated hereby. Assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors as contemplated hereby.
 
(i)           Registration Rights. The Company has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the SEC or any other
governmental authority that have not expired or been satisfied or waived. No
Person has registration or “piggy-back” rights that would preempt or “cut-back”
the registration rights granted to the Investors under the Transaction
Documents.
 
3.2           Representations and Warranties of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company, severally and not jointly, as follows:
 
(a)           Organization; Authority. The Transaction Documents have been duly
authorized, executed and delivered by or on behalf of such Investor, and
constitute the legal, valid and binding obligations of such Investor,
enforceable against such Investor in accordance with their terms, except (i) as
such enforceability may be limited by (A) general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and (B) laws relating to the availability of
specific performance, injunctive relief or other equitable remedies and (ii)
insofar as indemnification and contribution provisions may be limited by
applicable law.
 
(b)           No Conflicts. The execution and delivery by such Investor of, and
the performance by such Investor of its obligations under, the Transaction
Documents will not contravene any (i) provision of applicable law, (ii) the
organizational documents of such Investor, if such Investor is an entity, (iii)
any agreement or other instrument binding upon such Investor, (iv) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over such Investor, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by such Investor of its obligations under the Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Ownership of Common Shares.  Such Investor, together with its
Affiliates, (i) immediately after giving effect to the transactions contemplated
by the Transaction Documents and the issuance of the Shares, will not
beneficially own (calculated in accordance with Section 13(d) of the Exchange
Act) more than 9.99% of the outstanding Common Shares of the Company and (ii)
has not and will not have beneficially owned (calculated in accordance with
Section 13(d) of the Exchange Act) in excess of 9.99% of the outstanding Common
Shares of the Company at any time during the 12 month period ending on the
Closing Date.
 
(d)           No Public Sale or Distribution. Such Investor is acquiring the
Shares in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Shares to or through any Person.
 
(e)           Investor Status. At the time such Investor was offered the Shares,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Investor was not
organized for the purpose of acquiring the Shares and is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
(f)           No General Solicitation. Such Investor is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement.
 
(g)           Experience of Such Investor. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Investor understands
that it must bear the economic risk of this investment in the Shares
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
 
(h)           Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and all other materials such Investor deemed
necessary for the purpose of making an investment decision with respect to the
Shares, and has been afforded: (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the Company’s business, management and financial affairs and
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Such Investor has evaluated the risks of investing in
the Shares, understands there are substantial risks of loss incidental to the
investment and has determined that it is a suitable investment for the Investor.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(j)           Restricted Securities.   The Investors understand that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(k)           No Legal, Tax or Investment Advice. Such Investor understands that
nothing in the Transaction Documents or any other materials presented by or on
behalf of the Company to the Investor in connection with the purchase of the
Shares constitutes legal, tax or investment advice. Such Investor has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.
Such Investor understands that the Advisor has acted solely as the financial
advisor to the Company in this placement of the Shares, and that the Advisor
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Advisor.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Each Investor acknowledges and understands, severally and not
jointly, that (i) the Shares may only be disposed of in compliance with state
and federal securities laws and (ii) in connection with any transfer of Shares
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of an Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of an Investor under this Agreement.  Any transfer or purported transfer
of the Shares in violation of this Section 4.1 shall be void.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Investors agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Shares (and any certificates or
instruments representing the Shares) in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
4.2           Furnishing of Information. Until the date that any Investor owning
Shares may sell all of them without restriction under Rule 144 of the Securities
Act (or any successor provision), the Company covenants to use its reasonable
best efforts to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.
 
4.3           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital and general corporate purposes,
which may include the repurchase or redemption of shares of the Company’s
outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series B.
 
4.4           Securities Laws Disclosure; Publicity. In accordance with the
requirements of the Exchange Act, the Company shall cause a Current Report on
Form 8-K relating to the sale of the Shares under this Agreement to be
transmitted to the SEC for filing, which Form 8-K shall be reasonably acceptable
to each Investor, disclose the material terms of the transactions contemplated
hereby, and attach forms of the Transaction Documents thereto. The Company and
each Investor shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and no Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, which consent shall not unreasonably be
withheld, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the Company with prior notice of such
public statement or communication.  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Investor, except (i) as
required by federal securities law in connection with the Form 8-K relating to
the sale of the Shares under this Agreement and a registration statement that
includes the resale of Shares under Article V below and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Investors with prior notice of such disclosure
permitted under subclause (i) or (ii).
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE V
REGISTRATION RIGHTS
 
5.1           Registration of Shares.  The Company will use commercially
reasonable efforts to:  (a) prepare and file with the SEC, within sixty (60)
days after the Closing Date, a Form S-3 (or, if such form is not available to
the Company, a Form S-1) to register under the Securities Act, the resale of the
Shares (the “Registration Statement”); (b) use its commercially reasonable
efforts to cause the Registration Statement to become effective as soon as
reasonably practicable after such filing; (c) use its commercially reasonable
efforts to cause the Registration Statement to remain effective at all times
thereafter until the earlier of (i) the date as of which Investors may sell all
of the Shares without restriction pursuant to Rule 144 promulgated under the
Securities Act or (ii) the date when all of the Shares registered thereunder
have been disposed of by the Investors; and (d) prepare and file with the SEC
such amendments and supplements to the Registration Statement (including
documents filed pursuant to the Exchange Act, and incorporated by reference into
the Registration Statement) and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the period
specified in this sentence above; provided that, before filing the Registration
Statement or prospectus or any amendments or supplements thereto, the Company
will furnish to the Investors copies of all such documents proposed to be filed
reasonably in advance of such filing, which documents will be subject to review
of such Investors.
 
5.2           Registration Procedures. With respect to the registration of the
resale of Shares under this Article V the Company will:
 
(a)           furnish to each Investor such number of copies of the Registration
Statement, each amendment and supplement thereto, the prospectus included
therein (including any preliminary prospectus) and such other documents as such
Investor may reasonably request in order to facilitate the disposition of the
Shares owned by the Investors;
 
(b)           use its commercially reasonable efforts to comply with all
applicable securities laws in the U.S. and to register or qualify all Shares
covered by the Registration Statement under such other securities or blue sky
laws of such jurisdictions as any Investor reasonably requests and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Investor to consummate the disposition in such jurisdictions of the
Shares to be sold by such Investor; provided that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction);
 
(c)           notify each seller of such Shares covered by such Registration
Statement, at any time when a prospectus relating to the resale of the Shares is
required to be delivered under the Securities Act, upon discovery that, or upon
the discovery of the happening of any event as a result of which, the prospectus
included in the Registration Statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and the
Company will promptly prepare and file with the SEC, and furnish to such seller
a reasonable number of copies of, a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Shares, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in the light of the circumstances under which they were made;
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           use commercially reasonable best efforts to cause all Shares to be
sold in such offering to be listed on each Trading Market on which the Common
Shares are then listed;
 
(e)           otherwise use its commercially reasonable best efforts to comply
with all applicable rules and regulations of the SEC; and
 
(f)           in the event of the issuance of any stop order suspending the
effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included therein for sale in any jurisdiction, use commercially
reasonable best efforts to obtain the prompt withdrawal of such order.
 
5.3           Information Supplied. It shall be a condition precedent to the
obligations of the Company to take any action to register the resale of the
Shares that each of the Investors shall furnish the Company with such
information regarding such Investor that is pertinent to the disclosure
requirements relating to the registration and the distribution of the Shares as
the Company may from time to time reasonably request.  Each Investor agrees to
promptly furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such
Investor not misleading.
 
5.4           Registration Expenses.
 
(a)           Except as expressly provided in this Section 5.4, the Company
shall pay all Registration Expenses relating to the Registration Statement.
“Registration Expenses” shall mean any and all fees and expenses incident to the
Company’s performance of or compliance with this Article V, including (i) SEC,
Trading Market or Financial Industry Regulatory Authority, Inc. registration and
filing fees and all related listing fees, (ii) fees and expenses of compliance
with state securities or “blue sky” laws and in connection with the preparation
of a “blue sky” survey, including reasonable fees and expenses of blue sky
counsel, (iii) printing expenses, (iv) messenger and delivery expenses, (v) fees
and disbursements of counsel for the Company, and (vi) fees and disbursements of
all independent public accountants and fees and expenses of other Persons,
including special experts, retained by the Company.
 
(b)           Notwithstanding the foregoing, the provisions of this Section 5.4
shall be deemed amended to the extent necessary to cause these expense
provisions to comply with “blue sky” laws of each state in which the offering is
made.
 
5.5           Restrictions on Disposition. Each Investor agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 5.2(c) such Investor will forthwith discontinue disposition
of Shares pursuant to the Registration Statement until such Investor’s receipt
of the copies of the supplemental or amended prospectus contemplated by Section
5.2(c) or written notice from the Company that the Registration Statement is
effective again and no amendment or supplement is needed.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6           Indemnification.
 
(a)           To the fullest extent permitted by law, the Company will indemnify
and hold harmless each Investor against any losses, claims, damages and
liabilities, joint or several, to which such Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened in writing in respect thereof) (“Claims”) arise out of or are based
upon: (i) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, or any prospectus or preliminary prospectus or any
amendment thereof or supplement thereto (including all documents incorporated by
reference therein) or any omission or alleged omission of a material fact
required to be stated therein or necessary to made the statements therein not
misleading in light of the circumstances under which they were made; or (ii) any
untrue or alleged untrue statement of a material fact contained in any free
writing prospectus prepared by the Company or authorized by it in writing for
use by any Investor or any amendment thereof or supplement thereto (including
all documents incorporated by reference therein) or any omission or alleged
omission of a material fact required to be stated therein or necessary to made
the statements therein not misleading in light of the circumstances under which
they were made; provided, that the Company shall not be liable in any such case
to the extent that any such Claim or expense arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with written information
prepared and furnished to the Company by any Investor expressly for use therein
or by any Investor’s failure to deliver a copy of the prospectus or any
amendments or supplements thereto; and provided, further, that the indemnity
agreement contained in this Section 5.6(a) shall not apply to amounts paid in
settlement of any such Claim if such settlement is effected without the consent
of the Company, which consent shall not be unreasonably withheld or delayed; and
provided, further, that the Company will not be liable to any Investor pursuant
to this Section 5.6 to the extent that any Claim for which such Investor seeking
indemnification relates to a sale of Shares in violation of Section 5.5.
 
(b)           To the fullest extent permitted by law, each of the Investors will
indemnify and hold harmless the Company and its directors and officers and each
other Person who controls or is controlled by the Company and its Affiliates and
their respective directors, officers, members, managers and general and limited
partners against all Claims and expenses arising out of or based upon: (i) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto (including all documents incorporated by reference
therein) or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were  made; or (ii) any untrue or
alleged untrue statement of a material fact contained in any free writing
prospectus prepared by the Company or authorized by it in writing for use by any
Investor or any amendment thereof or supplement thereto (including all documents
incorporated by reference therein) or any omission or alleged omission of a
material fact required to be stated therein or necessary to made the statements
therein not misleading in light of the circumstances under which they were made;
provided, that the Investors shall only be liable in any such case only to the
extent that any such Claim or expense arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission is
made in reliance upon and in conformity with written information prepared and
furnished to the Company by such Investor or such Investor’s agent expressly for
use therein or by such Investor’s failure to deliver a copy of the prospectus or
any amendments or supplements thereto; provided, that the indemnity agreement
contained in this Section 5.6(b) shall not apply to amounts paid in settlement
of any such Claim if such settlement is effected without the consent of such
Investor, which consent shall not be unreasonably withheld or delayed; and
provided, further, that the liability of each Investor hereunder will be limited
to the amount of net proceeds received by such Investor from the sale of Shares
pursuant to the Registration Statement.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the Company of any Claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment,
based upon advice of counsel, a conflict of interest between such indemnified
party and the indemnifying party may exist with respect to such Claim, permit
the indemnifying party to assume the defense and settlement of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that the failure of any indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its obligations hereunder unless the
failure to give such notice is materially prejudicial to an indemnifying party's
ability to defend such action. If such defense is assumed, the indemnified party
will not be subject to any liability for any settlement made by the indemnifying
party without its consent (but such consent will not be unreasonably
withheld).  Anything to the contrary appearing in this Agreement
notwithstanding, the indemnifying party will not be obligated to pay the fees
and expenses of more than one counsel for all parties indemnified hereunder with
respect to such Claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.  If the
indemnifying party assumes the defense, the indemnified party may engage its own
counsel at its own sole cost and expense.  All fees and expenses of counsel to
any indemnified party required to be paid by the indemnifying party shall be
paid as incurred.
 
(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party and will survive the transfer of Shares by any
Investor.  If the indemnification provided for herein is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Claims in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party or parties, on the other hand,
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by any
Investor exceed the amount of the net proceeds received by such Investor from
the sale of Shares pursuant to such Registration Statement.


ARTICLE VI
MISCELLANEOUS
 
6.1           Termination. This Agreement may be terminated by the Company or
any Investor with respect to such Investor, by written notice to the other
parties, if the Closing has not been consummated on or prior to December 31,
2013; provided, however, that the right to terminate this Agreement pursuant to
this Section 6.1 shall not be available to any party if the failure of such
party to perform any of its obligations under this Agreement has been a
principal cause of, or resulted in, the failure of the Closing to be consummated
on or before such date. No termination pursuant to this Section 6.1 will affect
the right of any party to sue for any breach by the other party (or parties).
 
 
13

--------------------------------------------------------------------------------

 
 
6.2           Fees and Expenses. Except as expressly set forth in this Agreement
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by it incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares.
 
6.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
6.4           Notices. Any and all notices, requests, consents, or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered by
hand or via email or facsimile prior to 5:30 p.m. (Eastern time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered by hand or via email or facsimile on a day that is
not a Trading Day or later than 5:30 p.m.  (Eastern time) on any Trading Day,
(c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if addressed as follows,
or to such other address or addresses as may have been furnished in writing by a
party to another party pursuant to this paragraph:
 
If to the Company:
 
LNB Bancorp, Inc.
457 Broadway
Lorain, Ohio 44052-1769
Attention: Chief Financial Officer
Facsimile No.: (440) 244-4815
Email: gelek@4lnb.com
 
If to an Investor:
 
At its address set forth on Schedule 1 to this Agreement
 
6.5           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each of the Investors or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
 
14

--------------------------------------------------------------------------------

 
 
6.6           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
6.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Any Investor may assign any or all of its rights under this Agreement to any
Person to whom such Investor assigns or transfers any Shares, provided such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the “Investors”.
 
6.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.6.
 
6.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Ohio, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Cleveland.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of Cleveland, county of Cuyahoga for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  If either party
shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
 
15

--------------------------------------------------------------------------------

 
 
6.10           Survival. The representations, warranties, covenants and other
agreements contained herein shall survive the Closing and the delivery of the
Shares as applicable for the applicable statute of limitations. Each Investor
shall be responsible only for its own representations, warranties, covenants and
agreements hereunder.
 
6.11           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
6.12           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13           Replacement of Share Certificates. If any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and the execution
by the holder thereof of a customary lost certificate affidavit of that fact and
an agreement to indemnify and hold harmless the Company for any losses in
connection therewith. The applicants for a new certificate or instrument under
such circumstances shall also pay any reasonable third-party costs associated
with the issuance of such replacement Shares.
 
6.14           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
this Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
 
16

--------------------------------------------------------------------------------

 
 
6.15           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to purchase Shares pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein, and no action taken by any Investor pursuant hereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any action or proceeding for such purpose.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Common Shares Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
LNB BANCORP, INC.
         
By: /s/ Gary J. Elek                                     
 
Name:  Gary J. Elek
 
Title:  Executive Vice President & CFO

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
/s/ Carol Anton                           
 
Carol Anton
         
/s/ Arthur F. Anton                   
 
Arthur F. Anton

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
Laura L. Grassi Trust UAD 3/10/05
 
Laura L. Grassi Trustee
         
By:  /s/ Laura L. Grassi                         
 
Name:  Laura L. Grassi
 
Title:    Trustee

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
         
/s/ Louis G. Joseph                              
 
Louis G. Joseph

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
         
/s/ Larry G. Joseph                              
 
Larry G. Joseph

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
AJD HOLDING CO.
         
By: /s/ Leonard DeFino                      
 
Name:  Leonard DeFino
 
Title:   President

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
Pershing LLC Custodian
 
FBO Frederick DiSanto IRA
         
By: /s/ Frederick D. DiSanto              
 
Name:  Frederick D. DiSanto

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
         
/s/ Frederick D. DiSanto                     
 
Frederick DiSanto

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
Brittan B. DiSanto Restatement Trust
 
UAD 01/15/03 AMD 10/16/09
 
Brittan B. DiSanto TTEE
     
By: /s/ Brittan B. DiSanto                   
 
Name:  Brittan B. DiSanto
 
Title:    Trustee

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
MERLIN PARTNERS LP
         
By: /s/ Brian Hopkins                         
 
Name:  Brian Hopkins
 
Title:    General Partner

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
LIBERTY INVESTMENT GROUP LLC
         
By: /s/ James R. Herrick                      
 
Name:  James R. Herrick
 
Title:  Managing Member

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
MIKASH REINSURANCE LTD.
         
By: /s/ James R. Herrick                      
 
Name:  James R. Herrick
 
Title:   Managing Member

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
         
/s/ Lee C. Howley                                
 
Lee C. Howley

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
         
/s/ Lynda Peterson King                    
 
Lynda Peterson King

 
 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Common
Shares Purchase Agreement (the “Agreement”) by and among LNB Bancorp, Inc. and
the Investors (as defined therein) and authorizes this signature page to be
attached to the Agreement or counterparts thereof.
 



 
Investor:
     
Basswood Financial Fund, Inc.
         
By: /s/ Bennett Lindenbaum              
 
Name:  Bennett Lindenbaum
 
Title:  Director

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 


 
Investor Name
Number of
Per Share
Aggregate
and Address
Shares
Purchase Price
Purchase Price
       
Carol Anton &
25,000
$ 9.9087
$ 247,717.50
Arthur F. Anton
     
22075 Shaker Blvd.
     
Shaker Heights, OH 44122
             
Laura L. Grassi Trust
15,000
$ 9.9087
$ 148,630.50
UAD 3/10/05
     
Laura L. Grassi Trustee
     
9386 Amber Wood Dr.
     
Kirtland, OH 44094
             
Louis G. Joseph
20,000
$ 9.9087
$ 198,174.00
6800 Eastland Rd.
     
Middleburg Heights, OH 44130
             
Larry G. Joseph
1,000
$ 9.9087
$ 9,908.70
3883 N. Valley Dr.
     
Rocky River, OH 44126
             
AJD Holding Co.
7,500
$ 9.9087
$ 74,315.25
2181 Enterprise Parkway
     
Twinsburg, OH 44087
             
Pershing LLC Custodian
28,000
$ 10.30
$ 288,400.00
FBO Frederick DiSanto IRA
     
2000 Auburn Dr., Ste 300
     
Cleveland, OH 44122
             
Frederick DiSanto
16,000
$ 10.30
$ 164,800.00
2000 Auburn Dr., Ste 300
     
Cleveland, OH 44122
             
Brittan B. DiSanto
6,000
$ 10.30
$ 61,800.00
Restatement Trust
     
UAD 01/15/03 AMD 10/16/09
     
Brittan B. DiSanto TTEE
     
2000 Auburn Dr., Ste 300
     
Cleveland, OH 44122
     

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 (continued)
 


 
Investor Name
Number of
Per Share
Aggregate
and Address
Shares
Purchase Price
Purchase Price
       
Merlin Partners LP
106,500
$ 9.9087
$ 1,055,276.55
2000 Auburn Dr., Ste 300
     
Cleveland, OH 44122
             
Liberty Investment Group LLC
15,000
$ 10.30
$ 154,500.00
5500 Warrensville Center
     
Maple Heights, OH 44137
             
Mikash Reinsurance LTD
35,000
$ 10.30
$ 360,500.00
2700 North 3rd St., Ste 3050
     
Phoenix, AZ 85004
             
Lee C. Howley
10,000
$ 10.30
$ 103,000.00
5430 Portage Dr.
     
Vermilion, OH 44089
             
Lynda Peterson King
50,000
$ 9.9087
$ 495,435.00
9094 Mockingbird Dr.
     
Sanibel, FL 33957
             
Basswood Financial Fund, Inc.
32,321
$ 9.9087
$ 320,259.10
645 Madison Avenue
     
10th Floor
     
New York, NY 10022
                     
Totals
367,321
 
$ 3,682,716.59